

115 S497 IS: Lymphedema Treatment Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 497IN THE SENATE OF THE UNITED STATESMarch 2, 2017Ms. Cantwell (for herself, Mr. Grassley, Mr. Brown, Mrs. Gillibrand, Mr. Coons, Mr. Franken, Mr. Tillis, Mr. Merkley, Mrs. Ernst, Mr. Blunt, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for Medicare coverage of certain
			 lymphedema compression treatment items as items of durable medical
			 equipment.
	
 1.Short titleThis Act may be cited as the Lymphedema Treatment Act. 2.Medicare coverage of certain lymphedema compression treatment items as items of durable medical equipment (a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
 (1)in subsection (n), in the first sentence, by inserting before the semicolon the following: and includes lymphedema compression treatment items (as defined in subsection (jjj)); and (2)by adding at the end the following new subsection:
 (jjj)Lymphedema compression treatment itemsThe term lymphedema compression treatment items— (1)means, with respect to an individual, compression garments, devices, bandaging systems, components, and supplies—
 (A)that are primarily and customarily used in the medical treatment of lymphedema; (B)as prescribed by a physician (or a physician assistant, nurse practitioner, or a clinical nurse specialist (as those terms are defined in section 1861(aa)(5)) to the extent authorized under State law); and
 (C)which would not, other than under subsection (s)(6), be included as medical and other health services under this title; and
 (2)includes— (A)multilayer compression bandaging systems;
 (B)custom or standard fit gradient compression garments; (C)non-elastic and low-elastic compression garments and compression wraps and directional flow pads; and
 (D)any other compression garments, bandaging systems, devices, and aids determined by the Secretary to be effective in the prevention or treatment of lymphedema..
 (b)Effective dateThe amendments made by subsection (a) shall apply to lymphedema compression treatment items furnished on or after 180 days after the date of the enactment of this Act.